Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
This application contains claims directed to more than one technical features. These groups below are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
		Group I, Claims 24-35, drawn to a technical feature of a sensor for detecting a voltage signal as set forth in the claims.
		Group II, Claim 36, drawn to a technical feature of a vibration sensor for detecting a vibration signal as set forth in the claim.
		Group III, Claims 37, 39-40, drawn to a technical feature of a feed path between a rotating blade-holder and an anvil and a sensor for detecting a voltage signal as set forth in the claims.
		Group IV, Claims 38, 41-42, drawn to a technical feature of a feed path between a rotating blade-holder and an anvil and a vibration sensor for detecting a vibration signal as set forth in the claims.
		Group V, Claims 43-46, drawn to a technical feature of a method for processing a continuous web and a scissor-like cut, and a sensor for detecting a voltage signal as set forth in the claims.
		Group VI, Claim 47, drawn to a technical feature of a method for processing a continuous web and a scissor-like cut, and a sensor for detecting a vibration signal as set forth in the claim.
		The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or
corresponding special technical features for the reasons disclosed above. For example,
Group I has the special technical feature of a sensor for detecting a voltage signal, which does not require in group II, conversely, the technical feature of a vibration sensor for detecting a vibration signal in group II does not require the sensor for detecting a voltage signal of group I.
…
Group I has the special technical feature of a sensor for detecting a voltage signal, which does not require in group VI, conversely, the technical feature of a scissor-like cut, and a sensor for detecting a vibration signal in group VI does not require the sensor for detecting a voltage signal of group I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species, a group, or an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species or group may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
	The groups listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the groups lack the same or corresponding special technical features in accordance with the guidance set forth in MPEP 1850, sections I and II , the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least Gamperling (DE 4336955A1).
	Gamperling teaches common to all claims 24, 36, 37, 38, 43 and 47, for example a device with rotating blades (machine, Figures 1-4) for processing a web material, the device comprising: 
	a support structure (9);
	a rotating blade-holder (1), which rotates around a rotation axis and on which a group of rotating blades is arranged;
	an anvil blade (5) carried on said support structure adapted to co-act with said group of rotating blades; wherein each rotating blade of said group of rotating blades and the anvil blade are so configured that, during rotation of the rotating blade-holder, said each rotating blade and the anvil blade start reciprocal contact at a first end of the each rotating blade and terminate the reciprocal contact at a second end of the each rotating blade, with point of the reciprocal contact between said each rotating blade and the anvil blade gradually moving from the first end to the second end of the each rotating blade (see the spiral or curved blades in figures 2-3); 
	a sensor (7, 8) adapted to detect an interaction between the group of rotating blades and the anvil blade.
	However, the claims lack the same or corresponding special technical features for the reasons disclosed above.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement because this Application is complex and has six groups that could not be discussed over the phone. (See MPEP 812.01). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        9/2/2022